 



Exhibit 10.26
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
and entered into as of July 23, 2007, (the “Effective Date”), by and between
ROBERT FERRELL (“Employee”) and ALLIED AUTOMOTIVE GROUP, INC., a Georgia
corporation (“Employer”).
W I T N E S S E T H:
     WHEREAS, Employer, through the Affiliates (as hereinafter defined), is
engaged in the transportation of automobiles and light trucks from the
manufacturer to retailers and others, including nontraditional car haulers
involved in the vehicle distribution process and providing logistics and
distribution services to the new and used vehicle distribution market and other
segments of the automotive industry (the “Business”);
     WHEREAS, Employee has management skills of which Employer desires to avail
itself; and
     WHEREAS, Employee and Employer are parties to the Employment Agreement,
dated as of October 1, 2001, as amended (the “Prior Agreement”);
     WHEREAS, on July 31, 2005 Allied Holdings, Inc. and certain of its
Affiliates (collectively, “Allied”) filed voluntary petitions with the United
States Bankruptcy Court for the Northern District of Georgia (the “Bankruptcy
Court”) seeking protection under Chapter 11 of title 11 of the United States
Code and Allied operated their businesses as debtors-in-possession under the
jurisdiction of the Bankruptcy Court;
     WHEREAS, the Plan of Reorganization was confirmed by the Bankruptcy Court
pursuant to an order dated and entered on May 18, 2007;
     WHEREAS, in connection with the aforementioned bankruptcy proceedings,
Employer has rejected the Prior Agreement; and
     WHEREAS, Employer and Employee deem it to their respective best interest to
outline the duties and obligations on and after the Effective Date, each to the
other, by executing this Agreement;
     NOW, THEREFORE, for and in consideration of the covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Employer and Employee hereby
mutually agree as follows:
     1. DEFINITIONS.
          (a) “Affiliate” means Allied Systems Holdings, Inc., Axis Group, Inc.,
Allied Systems (Canada) Company, Allied Systems, Ltd. (L.P.), Transport Support,
LLC, F.J. Boutell Driveway LLC, Allied Freight Brokers, LLC or QAT, Inc.
“Reorganized Affiliate” means any Affiliate, as reorganized under the Plan of
Reorganization, on or after the Effective Date.

 



--------------------------------------------------------------------------------



 



          (b) “Base Salary” means the annual salary payable, and as adjusted,
pursuant to Paragraph 4.
          (c) “Cause” means (i) the commission by Employee of an act of fraud,
misappropriation, dishonesty, embezzlement, gross negligence, or willful
misconduct or unethical conduct in connection with Employee’s employment
hereunder; (ii) criminal conduct of Employee which results in a felony
conviction of such Employee, or the Employee’s offering a plea of nolo contedre
to a felony; (iii) Employee’s continuing and/or willful failure to perform
Employee’s duties or obligations for Employer as outlined in this Agreement, or
Employee’s breach of this Agreement; (iv) Employee’s prolonged absence of ten
(10) or more days, without the consent of Employer, other than as a result of
Employee’s Disability or permitted absence or vacation, which is not cured
within ten (10) days after written notice from Employer’s Board of Directors
thereof; (v) engaging in activities prohibited by Paragraphs 11,12,13 or 14
hereof; (vi) engaging in any activity which could constitute grounds for
termination for cause by Employer or any of its subsidiaries or affiliates; or
(vii) Employee engaging in conduct that is materially detrimental to the
reputation, character or standing of Employer.
          (d) “Disability”, with respect to Employee, shall conclusively be
deemed to have occurred (i) if Employee shall be receiving payments pursuant to
a policy of long-term disability income insurance; or (ii) if Employee shall
have no disability income coverage then in force, then if any insurance company
insuring Employee’s life shall agree to waive the premiums due on such policy
pursuant to a disability waiver of premium provision in the contract of life
insurance; or (iii) if Employee shall have no disability waiver of premium
provision in any contract of life insurance, then if Employee shall be receiving
disability benefits from or through the Social Security Administration;
provided, however, that in the event Employee’s disability shall, otherwise and
in good faith, come into question (and, for purposes of this provision,
“disability” shall mean the permanent and continuous inability of Employee to
perform substantially all of the duties being performed immediately prior to
Employee’s disability coming into question) for a period of not less than one
hundred twenty (120) consecutive days, and a dispute shall arise with respect
thereto, then Employee (or Employee’s personal representatives) shall appoint a
medical doctor, Employer shall appoint a medical doctor, and said two
(2) doctors shall, in turn, appoint a third party medical doctor who shall
examine Employee to determine the question of disability and whose determination
shall be binding upon all parties to this Agreement. All such medical doctors
shall be duly licensed in the State of Georgia.
          (e) “Effective Date” means the date of execution of this Agreement, as
referenced herein.
          (f) “KERP” means the Allied Holdings, Inc. Amended Severance Pay and
Retention and Emergence Bonus Plan for Key Employees, as in effect from time to
time.
          (g) “Plan of Reorganization” means the Second Amended Joint Plan of
Reorganization proposed by Allied, Yucaipa American Alliance Fund I, L.P.,
Yucaipa American Alliance (Parallel) Fund I, L.P. and the Teamsters National
Automobile Transportation Industry Negotiating Committee on behalf of the
International Brotherhood of Teamsters, filed with the Bankruptcy Court on
April 6, 2007, as amended.

2



--------------------------------------------------------------------------------



 



          (h) “Reorganized Employer” means Allied Automotive Group, Inc., as
reorganized under the Plan of Reorganization, on and after the Effective Date.
          (i) “Restricted Period” means the period commencing as of the date
hereof and ending on that date twelve (12) months after the termination of
Employee’s employment with Employer for any reason, whether voluntary or
involuntary.
     2. EFFECTIVE DATE; TERMINATION OF PRIOR EMPLOYMENT AGREEMENT; TERM.
          (a) This Agreement shall supersede the Prior Agreement.
          (b) Effective as of the date of Allied’s emergence from bankruptcy and
pursuant to the Plan of Reorganization, the Prior Agreement was rejected and
terminated and any and all rights, obligations and liabilities of the parties
under the Prior Agreement terminated. Effective as of the Effective Date,
Employee waives and releases any and all rights and claims against Employer or
Reorganized Employer (or any Affiliate or Reorganized Affiliate) under, arising
from or relating to the Prior Agreement (other than accrued, unpaid salary and
vacation benefits).
          (c) Subject to the provisions hereinafter set forth, the term of this
Agreement shall commence as of the Effective Date and shall expire one year
after the Effective Date (the “Initial Term”) and shall extend for additional
terms of one (1) year (each, a “Renewal Term”) unless either party gives written
notice of non-extension not less than six (6) months prior to the end of a Term.
As used herein, “Term” shall mean the then current Initial Term or Renewal Term,
as the case may be.
     3. DUTIES.
          (a) Employee shall, during the Term, serve as Senior Vice President,
North American Operations, of Employer having duties, responsibilities, powers
and authority which are consistent with senior management positions of like
designation generally, but subject to the direction of the President and Chief
Executive Officer of Allied Automotive Group, Inc. or his designee. The Employee
shall perform such executive, managerial and administrative duties as the
President and Chief Executive Officer of Allied Automotive Group, Inc. may, from
time to time, reasonably request. Employee shall not be required to permanently
relocate outside the metropolitan Atlanta, Georgia area.
          (b) During the Term, Employee shall devote substantially all of
Employee’s business time, energy and skill to performing the duties of
Employee’s employment (vacations as provided hereunder and reasonable absences
because of illness excepted), shall faithfully and industriously perform such
duties, and shall use Employee’s best efforts to follow and implement all
management policies and decisions of Employer. Employee shall not become
personally involved in the management or operations of any other company,
partnership, proprietorship or other entity, other than any Affiliate, without
the prior written consent of Employer; provided, however, that so long as it
does not interfere with Employee’s employment hereunder, Employee may (i) serve
as a director, officer or partner in a company that does not compete with the
Business of Employer and the Affiliates so long as the aggregate amount of time
spent by

3



--------------------------------------------------------------------------------



 



Employee in all such capacities shall not exceed twenty (20) hours per month,
and (ii) serve as an officer or director of, or otherwise participate in,
educational, welfare, social, religious, civic, trade and industry-related
organizations.
     4. BASE SALARY.
          (a) For and in consideration of the services to be rendered by
Employee pursuant to this Agreement, Employer shall pay to Employee for each
year during the Term, an annual salary of Two Hundred Thirty Thousand Dollars
($230,000.00) (the “Base Salary”), in installments in accordance with Employer’s
payroll practices. Employee’s salary shall be reviewed by the Board of Directors
of Employer (or its Compensation Committee) annually.
          (b) Employee is granted options (the “Value Increase Options”)
representing one percent (1%) of the increase in Employer’s “Equity Value”. For
purposes of calculating the Value Increase Options, Equity Value as of the date
of this Agreement shall be determined by the Board. The Value Increase Options
shall have the following provisions and elements:
          (i) they will vest over a five-year period on a cliff vesting basis
with twenty percent (20%) vesting on the first anniversary of the Effective Date
and twenty percent (20%) vesting thereafter on each additional anniversary date
of the Effective Date;
          (ii) the “Option “Period” will commence on the date of employment of
Employee, and the options granted will be valid for ten (10) years.
     5. BONUS COMPENSATION. Employee shall be eligible to participate in
Employer’s bonus plan which will allow annual bonus target in an amount not to
exceed 50% of Employee’s Base Salary. Employer shall determine, in its
discretion, the terms and conditions of any bonus plan maintained by Employer
and shall have the right to amend, modify or terminate any such bonus plan.
     6. OTHER BENEFITS. During the Term, Employer shall provide the following
benefits to Employee:
          (a) Employee and Employee’s immediate family shall be entitled to
participate in all group benefit programs, including, without limitation,
medical and hospitalization benefit programs, dental care, life insurance or
other group benefit plans of Employer as are now or hereafter provided by
Employer or any Affiliate, in each case in accordance with the terms and
conditions of each such plan;
          (b) Employee shall be reimbursed for actual, reasonable, ordinary and
necessary business expenses incurred in the performance of Employee’s duties
hereunder. Employee shall be reimbursed for such expenses upon presentation and
approval of expense statements or written vouchers or other supporting documents
as may be reasonably requested in advance by Employer and in accordance with
Employer’s practices in effect from time to time.

4



--------------------------------------------------------------------------------



 



          (c) Employer shall provide Employee with a monthly car allowance in
such amount as is determined in the discretion of the Board of Directors of
Employer (or its Compensation Committee).
     7. VACATION. Employee shall receive paid vacation for each year during the
Term in accordance with Employer’s vacation policy, as in effect from time to
time; provided, however, that Employee shall receive not less than four
(4) weeks paid vacation for each year during the Term. Scheduling of vacation
shall be subject to the prior approval of Employer (which approval shall not be
unreasonably withheld). Vacation time shall not accrue, and in the event any
vacation time for any year shall not be used by Employee prior to the end of
such year or prior to termination of employment, it shall be forfeited.
     8. TERMINATION. Anything herein to the contrary notwithstanding, Employee’s
employment hereunder shall terminate upon the first to occur of any of the
following events:
          (a) Employee’s Disability; or
          (b) Employee’s death; or
          (c) Employee’s materially breaching this Agreement by the
non-performance or non-observance of any material term or condition of this
Agreement, which breach shall not be corrected within forty-five (45) days after
receipt of written notice of same from Employer;
          (d) Employer terminates Employee’s employment hereunder without Cause
prior to expiration of the Term, or Employee terminates Employee’s employment
hereunder prior to the expiration of the Term; or
          (e) Employer terminates Employee’s employment hereunder for Cause.
          (f) Expiration of the Term, in the event that the Term is not extended
by reason of Employer’s written notice of non-extension under Paragraph 2(c).
     9. SEVERANCE BENEFITS. Subject to the provisions of Paragraph 10 hereof, in
the event that Employee’s employment shall be terminated by Employer without
Cause under Paragraph 8(d), then Employer shall immediately pay in cash to
Employee the amount equal to one hundred percent (100%) of Employee’s
then-effective annual Base Salary. Subject to Paragraph 10, such payment shall
be made in a lump sum payment on the date of Employee’s separation from service,
as defined in Section 409A of the Internal Revenue Code and the Treasury
Regulations thereunder (or within 30 days thereafter).
     In addition, Employer shall continue to provide to Employee, for a period
of twelve (12) months from said termination, the benefits enumerated in
Paragraph 6(a) hereof.
     Notwithstanding anything in the Agreement to the contrary, in the event
Employee obtains a full-time position with the Employer or any of its
subsidiaries or affiliates after the execution of this Agreement but prior to
the last day on which severance payments are due under this Agreement, Employee
understands and agrees that all severance payments will cease immediately and
that all liabilities and obligations of the Employer hereunder shall terminate.

5



--------------------------------------------------------------------------------



 



     If Employer terminates Employee’s employment hereunder for Cause, Employee
shall receive no severance benefits under this Paragraph 9.
     Effective as of the Effective Date, Employee waives and releases any and
all rights and claims against Employer or Reorganized Employer (or any Affiliate
or Reorganized Affiliate), or the KERP, to any severance benefits under the
KERP. Nothing herein shall affect Employee’s right to receive any “Stay Bonus”
(as defined in the KERP) in accordance with the terms and conditions of the
KERP.
     10. CONDITIONS TO BENEFITS. Anything in this Agreement to the contrary
notwithstanding, to receive the benefits enumerated in Paragraph 9, Employee
shall execute and agree to be bound by a release agreement substantially in the
form attached to this Agreement as Exhibit A.
     11. COVENANT NOT-TO-SOLICIT. Employer and Employee acknowledge that, during
Employee’s employment, Employer will spend considerable amounts of time, effort
and resources in providing Employee with knowledge relating to the business
affairs of Employer and the Affiliates, including Employer’s and the Affiliates’
trade secrets, proprietary information and other information concerning
Employer’s and the Affiliates’ financing sources, finances, customer lists,
customer records, prospective customers, staff, contemplated acquisitions
(whether of business or assets), ideas, methods, marketing investigations,
surveys, research, customers’ records and any other information relating to
Employer’s and Affiliates’ Business.
          To protect Employer from Employee’s solicitation of business from
customers during the Restricted Period, Employee agrees that, subject to
Paragraph 17 hereof, he shall not, directly or indirectly, for any person
(including Employee himself), corporation, firm, partnership, proprietorship or
other entity, other than Employer or an Affiliate, engaged in the Business,
solicit business for transportation of automobiles and light trucks and related
logistics services for any customer with whom the Employee had material contact
during the twelve (12) month period immediately preceding the termination of
Employee’s employment. Material contact includes personal contact with
customers, the supervision of the efforts of others who have personal contact
with the customers, and the receipt of confidential information of customers of
Employer. This Paragraph 11 shall, except as otherwise provided in this
Agreement, survive the termination of this Agreement.
     12. COVENANT NOT-TO-DISCLOSE. Employee agrees that during employment with
Employer and for a period of three (3) years following the cessation of that
employment for any reason, Employee shall not directly or indirectly divulge or
make use of any Confidential Information or Trade Secrets (so long as the
information remains a Trade Secret or remains confidential) without prior
written consent of Employer. Employee further agrees that if Employee is
questioned about information subject to this agreement by anyone not authorized
to receive such information, Employee will promptly notify Employee’s
supervisor(s) or an officer of Employer. This Agreement does not limit the
remedies available under common or statutory law, which may impose longer duties
of non-disclosure. For purposes of this Agreement, the following definition
shall apply:

6



--------------------------------------------------------------------------------



 



     (i) “Confidential Information” means information about Employer and its
Employees, Customers and/or Suppliers which is not generally known outside of
Employer, which employee learns of in connection with employee’s employment with
Employer, and which would be useful to competitors of Employer. Confidential
Information includes, but is not limited to: (1) business and employment
policies, marketing methods and the targets of those methods, finances, business
plans, promotional materials and price lists; (2) the terms upon which Employer
obtains products or services from its vendors and sells them to customers;
(3) the nature, origin, composition and development of Employer’s products;
(4) the manner in which Employer provides products and services to its
customers.
Confidential Information shall not include information which: (a) Employee can
show was in his possession on a nonconfidential basis, was known to the public,
or appeared in published literature, prior to disclosure of such Confidential
Information, (b) becomes known to the public or appears in published literature
through no act of the Employee subsequent to the time of the Employee’s receipt
of such Confidential Information, or (c) is lawfully acquired by the Employee
from a third party who is not in breach of any confidentiality agreement or
obligation with the disclosing party with respect to such Confidential
Information.
If the Employee is requested or becomes legally compelled (by oral questions,
interrogatories, requests for information or documents, subpoena, civil or
criminal investigative demand, or similar process) or is required by a
regulatory body to make any disclosure that is prohibited or otherwise
constrained by this Agreement, the Employee will provide the Employer with
prompt notice of such request so that the Employer may seek an appropriate
protective order or other appropriate remedy. Subject to the foregoing, the
Employee may furnish that portion (and only that portion) of the Confidential
Information which, in the written opinion of Employee’s counsel, the Employee is
legally compelled or is otherwise required to disclose or else stand liable for
contempt or suffer other material censure or material penalty; provided,
however, that the Employee must use reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded any Confidential
Information so disclosed.
     (ii) “Trade Secrets” mean the trade secrets of Employer as defined under
applicable law.
     13. COVENANT NOT-TO-INDUCE. Employee covenants and agrees that during the
Restricted Period, he will not, directly or indirectly, on Employee’s own behalf
or in the service or on behalf of others, solicit, induce or attempt to solicit
or induce an employee or other personnel of Employer and the Affiliates to
terminate employment with such party. This Paragraph 13 shall, except as
otherwise provided in this Agreement, survive the termination of this Agreement.
     14. COVENANT OF NON-DISPARAGEMENT AND COOPERATION. Employee agrees that he
shall not, at any time during or following the Term, make any remarks
disparaging the conduct or character of Employer or any of its current or former
Affiliates, agents, employees, officers, directors, shareholders, successors or
assigns (in the aggregate, such persons and entities are referred to herein as
the “Protected Persons”); provided, however, that during the

7



--------------------------------------------------------------------------------



 



Term, Employer acknowledges and agrees that Employee may be required from time
to time to make such remarks about Protected Persons for legitimate business
purposes and if consistent with the discharge of Employee’s duties hereunder. In
addition, following termination of Employee’s employment hereunder, Employee
agrees to reasonably cooperate with Employer, at no extra cost, in any
litigation or administrative proceedings (e.g., EEOC charges) involving any
matters with which Employee was involved during Employee’s employment with
Employer. Employer shall reimburse Employee for travel and other related
expenses approved by Employer incurred in providing such assistance. This
Section 14 shall survive the termination of this Agreement.
     15. SPECIFIC ENFORCEMENT. Employer and Employee expressly agree that a
violation of the covenants contained in Paragraphs 11,12,13 and 14 hereof, or
any provision thereof, shall cause irreparable injury to Employer and that,
accordingly, Employer shall be entitled, in addition to any other rights and
remedies it may have at law or in equity, to an injunction enjoining and
restraining Employee from doing or continuing to do any such act and any other
violation or threatened violation of said Paragraphs 11, 12, 13 and 14 hereof.
     16. SEVERABILITY. In the event any provision of this Agreement shall be
found to be void, the remaining provisions of this Agreement shall nevertheless
be binding with the same effect as though the void part were deleted; provided,
however, if Paragraphs 11,12, 13 and 14 shall be declared invalid, in whole or
in part, Employee shall execute, as soon as possible, a supplemental agreement
with Employer, granting Employer, to the extent legally possible, the protection
afforded by said Paragraphs. It is expressly understood and agreed by the
parties hereto that Employer shall not be barred from enforcing the restrictive
covenants contained in each of Paragraphs 11,12, 13 and 14 as each are separate
and distinct, so that the invalidity of any one or more of said covenants shall
not affect the enforceability and validity of the other covenants.
     17. INCOME TAX WITHHOLDING. Employer or any other payor may withhold from
any compensation or benefits payable under this Agreement such Federal, State,
City or other taxes as shall be required pursuant to any law or governmental
regulation or ruling.
     18. WAIVER. The waiver of a breach of any term of this Agreement by any of
the parties hereto shall not operate or be construed as a waiver by such party
of the breach of any other term of this Agreement or as a waiver of a subsequent
breach of the same term of this Agreement.
     19. RIGHTS AND LIABILITIES UPON NOTICE OF TERMINATION. As soon as notice of
termination of this Agreement is given, Employee shall immediately cease contact
with all customers of Employer and shall forthwith surrender to Employer all
customer lists, documents and other property of Employer then in Employee’s
possession, compliance with which shall not be deemed to be a breach of this
Agreement by Employee. Pending the surrender of all such customer lists,
documents and other property to Employer, Employer may hold in abeyance any
payments due Employee pursuant to this Agreement.

8



--------------------------------------------------------------------------------



 



     20. ASSIGNMENT.
          (a) Employee shall not assign, transfer or convey this Agreement, or
in any way encumber the compensation or other benefits payable to him hereunder,
except with the prior written consent of Employer or upon Employee’s death.
          (b) The covenants, terms and provisions set forth herein shall be
binding upon and shall inure to the benefit of, and be enforceable by, Employer
and its successors and assigns; provided, Employer shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation or otherwise) to all or a
substantial portion of its assets, by agreement in form and substance reasonably
satisfactory to Employee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that Employer would be
required to perform this Agreement if no such succession had taken place.
Regardless of whether such an agreement is executed, this Agreement shall be
binding upon any successor of Employer in accordance with the operation of law,
and such successor shall be deemed the “Employer” for purposes of this
Agreement.
     21. NOTICES. All notices required herein shall be in writing and shall be
deemed to have been given when delivered personally or five (5) days after the
date on which such notice is deposited in the U.S. Mail, certified or
registered, postage prepaid, return receipt requested, addressed as follows, to
wit:
If to Employer at:
160 Clairemont Avenue, Suite 200
Decatur, Georgia 30030
Attn: Thomas M. Duffy, General Counsel
If to Employee at:
                                                            
                                                            
                                                            
Or at such other addresses as may, from time to time, be furnished by Employer
by Employee, or by Employer to Employee on the terms of this Paragraph.
     22. BINDING EFFECT. This Agreement shall be binding on the parties hereto
and on their respective heirs, administrators, executors, successors and
permitted assigns.
     23. ENFORCEABILITY. This Agreement contains the entire understanding of the
parties and may be altered, amended or modified only by a writing executed by
both of the parties hereto. This Agreement supersedes all prior agreements and
understandings by and between Employer and Employee relating to Employee’s
employment.
     24. APPLICABLE LAW. This Agreement and the rights and liabilities of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Georgia.

9



--------------------------------------------------------------------------------



 



     25. COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original, but all of which
together shall constitute but a single documents.
[remainder of page intentionally left blank]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Employee has hereunder set Employee’s hand and seal,
and Employer has caused this Agreement to be executed and delivered by its duly
authorized officers, all as of the day and year first above written.

                  /s/ Thomas Duffy       /s/ Robert Ferrell           Witness  
    ROBERT FERRELL
 
                ATTEST       ALLIED AUTOMOTIVE GROUP, INC.
 
               
By:
  /s/ Thomas Duffy       By:   /s/ Thomas Duffy
 
               
 
               
Its:
          Its:    
 
               
 
  Secretary            

[CORPORATE SEAL]

11



--------------------------------------------------------------------------------



 



EXHIBIT A
SEVERANCE AGREEMENT AND FULL RELEASE
     This Severance Agreement and Full Release (“Release Agreement”) is made and
entered into this       day of                     ,      (“Execution Date”) by
and between Robert Ferrell (“Employee.” a term which includes Employee,
Employee’s spouse, and all assigns, heirs, and successors in interest) and
Allied Automotive Group, Inc., a Georgia corporation (“Company,” a term which
includes Company, its parent, subsidiary and affiliated organizations, their
successors in interest, and their respective agents, Employees, officers,
directors and attorney ).
     WHEREAS Employee and Company are parties to an employment agreement under
which Employee is entitled to receive certain severance benefits under certain
conditions, including the execution of this Release Agreement, and
     WHEREAS Employee and Company have mutually agreed that Employee is entitled
to receive the severance benefits described in Employee’s employment agreement
in consideration for the execution of this Release Agreement, it is hereby
AGREED AS FOLLOWS:
     1. TERMINATION OF EMPLOYMENT. Employee agrees that his/her employment
relationship with Company has terminated or will terminate on [date], whereupon
all benefits, privileges and authorities related thereto ceased, except as set
forth herein.
     2. NO ADMISSION BY COMPANY. Company and Employee agree that the entry of
the parties into this Release Agreement is not and shall not be construed to be
an admission of liability or wrongdoing on the part of Company.
     3. FUTURE COOPERATION. Employee AGREES that, notwithstanding Employee’s
termination on the date specified above, Employee will make him/herself
available upon reasonable notice to Company or its designated representatives
for the purposes of: (1) Providing information regarding the projects, files
and/or clients with whom Employee worked for the purpose of transitioning such
projects, files and/or clients to other Company Employees as the result of
Employee’s termination; (2) Providing information and/or testimony regarding any
other matter, file, project and or client with whom Employee was involved while
employed by Company.
     4. CONSIDERATION. Within ten days following the expiration of the
revocation period described in Section 17 below, Company shall pay Employee
[describe compensation] in consideration for Employee signing this Release
Agreement and agreeing to its terms. Employee agrees and acknowledges that this
is consideration to which Employee would not otherwise be entitled absent
execution of this Release Agreement.

 



--------------------------------------------------------------------------------



 



     5. OTHER BENEFITS. Nothing in this Release Agreement shall:
          (a) alter or reduce any vested, accrued benefits (if any) Employee may
have to any pension benefits to which Employee may be entitled under any
retirement or 401(k) plan established by Company;
          (b) affect Employee’s right (if any) to elect and pay for continuation
of Employee’s health insurance coverage under the Health Benefit Plan pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985 (C.O.B.R. A.).
          Employee shall receive his or her final paycheck for services rendered
through [date] in the ordinary course of business according to the payroll
policies and procedures of Company and subject to ordinary and lawful
deductions. Employee waives any claim to any further compensation or benefits
other than those expressly set forth in this Release Agreement.
     6. EMPLOYEE’S FULL RELEASE OF ALL CLAIMS AGAINST COMPANY. In consideration
for the undertakings and promises of Company set forth in this Release
Agreement, Employee unconditionally releases, discharges, and holds harmless
Company, its corporate affiliates, officers, directors, shareholders, Employees,
agents, insurers and attorneys as individuals; and the successors and assigns of
each (collectively referred to as “Releasees”), from each and every claim, cause
of action, right, liability or demand of any kind and nature, and from any
claims which may be derived therefrom (collectively referred to as “claims”),
that Employee had, has, or might claim to have against Releasees at the time
Employee executes this Release Agreement, including but not limited to any and
all claims:
          (a) arising from Employee’s employment, pay, bonuses, vacation or any
other Employee benefits, and other terms and conditions of employment or
employment practices of Company;
          (b) relating to the termination of Employee’s employment with Company
or the surrounding circumstances thereof;
          (c) relating to payment of any attorney’s fees for Employee;
          (d) based on discrimination on the basis of race, color, religion,
sex, national origin, handicap, disability, age or any other category protected
by law under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, Executive Order 11246, the Age Discrimination in Employment Act, the Older
Workers Benefits Protection Act, the Equal Pay Act, the Americans With
Disabilities Act, the Equal Pay Act, the Americans With Disabilities Act, the
Rehabilitation Act of 1973, the Consolidated Omnibus Budget Reconciliation Act
of 1985, (as any of these laws may have been amended) or any other similar
labor, employment or anti-discrimination law under state, federal or local law;
          (e) based on any contract, tort, whistleblower, personal injury
wrongful discharge theory or other common law theory.

A-2



--------------------------------------------------------------------------------



 



     7. EMPLOYEE’S COVENANT NOT TO SUE OR ACCEPT RECOVERY. Employee covenants
not to sue Company or any party released herein on account of any claim released
hereby, or to encite, assist or encourage others to bring claims against
Company. Employee further covenants not to accept, recover or receive any
monetary damages or any other form of relief which may arise out of or in
connection with any administrative remedies which may be filed with or pursued
independently by any governmental agency or agencies, whether federal, state or
local.
     8. NO INTEREST IN REINSTATEMENT. Employee hereby acknowledges that Employee
has no interest in reinstatement, reemployment or employment with Company, and
Employee forever waives any interest in or claim of right to any future
employment by Company. Employee further covenants not to apply for future
employment with Company.
     9. CONFIDENTIALITY. Except as otherwise expressly provided in this
paragraph, Employee agrees that the terms, amount of consideration, conditions
of this Release Agreement are and shall be deemed to be confidential and
hereafter shall not be disclosed by Employee to any other person or entity. The
only disclosures excepted by this paragraph are (a) as may be required by law;
(b) Employee may tell prospective employers the dates of Employee’s employment,
positions held, evaluations received, Employee’s duties and responsibilities and
salary history with Company; (c) Employee may disclose the terms and conditions
of this Release Agreement to Employee’s attorneys and tax advisers; and
(d) Employee may disclose the terms and conditions of this Release Agreement to
Employee’s spouse (if any); provided, however, that Employee makes Employee’s
spouse, attorneys and/or tax advisers aware of the confidentiality provisions of
this paragraph, and further provided that Employee will be responsible for any
breaches of this confidentiality paragraph by his/her spouse, attorneys or tax
advisers to the same extent as if Employee had directly breached this paragraph.
     10. NO HARASSING CONDUCT. Employee further agrees and promises that
Employee will not induce or incite claims of discrimination, wrongful discharge,
breach of contract, tortious acts, or any other claims against Company by any
other person or entity, that Employee shall not undertake any harassing or
disparaging conduct directed at any of the parties, and that Employee shall
refrain from making any negative or derogatory statements concerning Company at
any time in the future. Provided, however, this provision may not be used to
restrict the exercise of Employee’s rights under local, state or federal law.
     11. CONSTRUCTION OF RELEASE AGREEMENT AND VENUE FOR DISPUTES. This Release
Agreement shall be deemed to have been jointly drafted by the parties, and shall
not be construed against any party. It shall be governed by the law of the State
of Georgia, and the parties agree that any actions arising out of or relating to
the interpretation or enforcement of this Release Agreement must be brought
exclusively in either the Superior Court of DeKalb County, Georgia or the United
States District Court for the Northern District of Georgia. The parties consent
to the personal jurisdiction and venue of such courts and waive all possible
objections thereto.

A-3



--------------------------------------------------------------------------------



 



     12. SEVERABILITY. The parties agree that the provisions of this Release
Agreement shall be construed in favor of their reasonable nature, legality, and
enforceability, in that any reading causing unenforceability shall yield to a
construction permitting enforceability. If any single provision or clause shall
be found unenforceable, it shall be severed and the remaining covenants and
clauses enforced in accordance with the tenor of the Release Agreement.
     13. NO RELIANCE UPON OTHER STATEMENTS. This Release Agreement is entered
into without reliance upon any statement or representation of any party hereto
or parties hereby released other than the statements and representations
contained in writing in this Release Agreement.
     14. ENTIRE UNDERSTANDING. The parties acknowledge that this Release
Agreement contains the entire understanding of the parties with respect to the
subject matter contained herein, and that it may not be modified other than in a
writing signed by the parties hereto. Any provisions of any employment agreement
between Employee and Company which survive termination or cessation of
Employee’s employment by their terms, including, without limitation, restrictive
covenants, shall be unaffected by this Release Agreement.
     15. NO WAIVER. Any failure by any party to enforce any of their rights and
privileges under this Release Agreement shall not be deemed to constitute waiver
of any rights and privileges contained herein.
     16. FULL AND KNOWING RELEASE. By signing this Release Agreement, Employee
certifies that:
          (a) Employee has carefully read and fully understands the provisions
of this Release Agreement;
          (b) Employee was advised by Company in writing, via this Release
Agreement, to consult with an attorney before signing this Release Agreement;
          (c) Company hereby allows Employee a reasonable period of time from
its initial presentation to Employee (at least 21 days) to consider this Release
Agreement before signing it, should Employee so desire; and,
          (d) Employee agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.
     17. REVOCATION OF RELEASE AGREEMENT. Employee may revoke this Release
Agreement within seven (7) calendar days after signing it. To be effective, such
revocation must be received in writing by [name, title] at the offices of
Company at [address, city, state]. Revocation can be made by hand delivery,
telegram, facsimile, or postmarking before the expiration of this seven (7) days
period.

A-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the undersigned hereunto set their hands to this Release
Agreement on the dates written below.
     Executed this       day of                                         ,      .

              EMPLOYEE       ALLIED AUTOMOTIVE GROUP, INC.
 
                     
ROBERT FERRELL
      By:   [insert name, title]

A-5